              Case 6:17-cv-00448-MC        Document 75        Filed 12/14/18      Page 1 of 7




Whitney Stark, OSB # 090350
whitney@albiesstark.com
ALBIES & STARK, LLC
210 SW Morrison Street, Suite 400
Portland, OR 97204-3189
Phone: 503-308-4770
Fax: 503-427-9292

Jennifer J. Middleton, OSB # 071510
jmiddleton@justicelawyers.com
JOHNSON JOHNSON LUCAS & MIDDLETON, PC
975 Oak Street, Suite 1050
Eugene, OR 97401-3124
Phone: 541-683-2506
Fax: 541-484-0882

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                    EUGENE DIVISION

JENNIFER JOY FREYD,                                                       Case No. 6:17-CV-00448-MC

                  Plaintiff,                            DECLARATION OF WHITNEY STARK IN
                                                        SUPPORT OF PLAINTIFF'S OPPOSITION
                  vs.                                        TO DEFENDANTS’ MOTION FOR
                                                                     SUMMARY JUDGMENT
UNIVERSITY OF OREGON, MICHAEL
H. SCHILL and HAL SADOFSKY,

                  Defendants.


I, Whitney Stark, declare and state as follows:

         1.       Exhibit 1 is a true and correct copy of a letter from Ulrich Mayr to Andrew Marcus

and Hal Sadofsky dated May 1, 2018.

         2.       Exhibit 2 is a true and correct copy of the April 25, 2017 nomination of Dr. Jennifer

Freyd for the 2017 Wayne Westling Award by John E. Bonine and Greg Bryant.

         3.       Exhibit 3 is a true and correct copy of excerpts from the certified transcript of the

deposition of Andrew Marcus taken on November 1, 2018.


Page 1 – DECLARATION OF WHITNEY STARK IN SUPPORT OF PLAINTIFF'S OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
            Case 6:17-cv-00448-MC        Document 75        Filed 12/14/18      Page 2 of 7




       4.       Exhibit 4 is a true and correct copy of an email from Jennifer Freyd to Ulrich Mayr

dated May 4, 2014.

       5.       Exhibit 5 is a true and correct copy of an email from Ulrich Mayr to Jennifer Freyd

dated May 5, 2014.

       6.       Exhibit 6 is a true and correct copy of excerpts from the certified transcript of the

deposition of Ulrich Mayr taken on June 13, 2018.

       7.       Exhibit 7 is a true and correct copy of emails and attachments between Ulrich Mayr

and Jennifer Freyd dated May 12, 2016.

       8.       Exhibit 8 is a true and correct copy of an email and its attachments from Dare

Baldwin to Ulrich Mayr and multiple recipients, dated April 23, 2015.

       9.       Exhibit 9 is a true and correct copy of an email from Sanjay Srivastava to the

University of Oregon Psychology Faculty dated May 26, 2015.

       10.      Exhibit 10 is a true and correct copy of Jennifer Freyd’s sixth year post-tenure review

from Ulrich Mayr to Andrew Marcus and Hal Sadofsky dated April 3, 2015.

       11.      Exhibit 11 is a true and correct copy of emails between Jennifer Freyd and Hal

Sadofsky, dated May 28, 2015 and May 29, 2015.

       12.      Exhibit 12 is a true and correct copy of excerpts from the certified transcript of the

deposition of Hal Sadofsky taken on June 18, 2018.
       13.      Exhibit 13 is a true and correct copy of an email from Jennifer Freyd to Andrew

Marcus dated July 27, 2016, as well as Hal Sadofsky’s email to Andrew Marcus and Jennifer Freyd

dated August 5, 2016.

       14.      Exhibit 14 is a true and correct copy of the University of Oregon’s Department of

Psychology Self Study (2005 – 2016), written and coordinated by Dare Baldwin, Ulrich Mayr, and

Daryn Blanc-Goldhammer.

       15.      Exhibit 15 is a true and correct copy of Jennifer Freyd’s Notice of Appointment and

Contract with the University of Oregon, dated March 20, 2987.

Page 2 – DECLARATION OF WHITNEY STARK IN SUPPORT OF PLAINTIFF'S OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
         Case 6:17-cv-00448-MC          Document 75        Filed 12/14/18      Page 3 of 7




        16.    Exhibit 16 is a true and correct copy of a Review of the Department of Psychology

at the University of Oregon, written by Richard Ivy and James W. Pennebaker, dated June 23, 2016.

        17.    Exhibit 17 is a true and correct copy of emails between Holly Arrow, Jennifer Freyd,

and the University of Oregon Psychology Department faculty and graduate students, dated April

30, 2016.

        18.    Exhibit 18 is a true and correct copy of an email from Sanjay Srivastava to Jennifer

Fryed dated January 6, 2017.

        19.    Exhibit 19 a true and correct copy of an email from Scott Pratt to Jennifer Freyd

dated November 16, 2018.

        20.    Exhibit 20 is a true and correct copy of Jennifer Freyd’s Merit Report dated October

2016.

        22.    Exhibit 22 is a true and correct copy of a memorandum from Ulrich Mayr to Hal

Sadofsky and Andrew Marcus dated December 6, 2016.

        23.    Exhibit 23 is a true and correct copy of an email from Ulrich Mayr to the Listserv

“Psychlist” dated January 6, 2017.

        24.    Exhibit 24 is a true and correct copy of an email between Ulrich Mayr and Hal

Sadofsky dated December 23, 2016.

        25.    Exhibit 25 is a true and correct copy of relevant excerpts of the 2015 and 2018
Collective Bargaining Agreements between the University of Oregon and United Academics,

AAUP/AFT, AFL-CIO.

        26.    Exhibit 26 is true and correct copy of excerpts from the certified transcript of the

deposition of Scott Coltrane taken on June 15, 2018.

        27.    Exhibit 27 is a true and correct copy of a letter from Ron Bramhall to Scott Coltrane

and College Deans dated November 19, 2013.

        28.    Exhibit 28 is a true and correct copy of the Department of Psychology’s Tenure-

Track Faculty Professional Responsibilities dated March 3, 2017.

Page 3 – DECLARATION OF WHITNEY STARK IN SUPPORT OF PLAINTIFF'S OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 6:17-cv-00448-MC           Document 75        Filed 12/14/18      Page 4 of 7




   29. Exhibit 29 is a true and correct copy of an Excel workbook and its individual spreadsheets

       (tabs) as produced by Defendants, which includes Psychology Department salary and stipend

       data from 2007 – 2018.

   30. Exhibit 30 is a true and correct copy of Gordon Hall’s sixth year post-tenure review from

       Ulrich Mayr to Andrew Marcus and Dana Johnston dated April 16, 2014.

   31. Exhibit 31 is a true and correct copy of excerpts from the certified transcript of the

       deposition of Michael Schill taken on June 20, 2018.

   32. Exhibit 32 is a true and correct copy of the University of Oregon Policy regarding faculty

       merit increase factors dated February 1, 2018.

   33. Exhibit 33 is a true and correct copy of a compilation of documents showing the merit

       rankings of professors in UO’s Psychology Department. The first page of the exhibit is a

       chart created by Plaintiff’s counsel that compiles the merit ranking of each professor from

       the previous ten year. All of the data from the chart is from the subsequent pages in the

       exhibit, which were produced by Defendants. The exhibit includes a true and correct copy of

       UO-Freyd 010660 (2006), UO-Freyd 010690 (2013), UO-Freyd-12190 (2014), Exhibit 75 to

       the deposition of Srivastava (2017), and Exhibit 11 to the deposition of Mayr (2018).

   34. Exhibit 34 is a true and correct copy of the Department of Psychology’s Polices and

       Procedures dated April 16, 2014, Merit/Retention amendments 2015 and 2017.
   35. Exhibit 35 is a true and correct copy of the Department of Psychology’s Review, Promotion

       and Tenure Procedures and Guidelines, effective 2017.

   36. Exhibit 36 is a true and correct copy of emails between Darci Heroy and Jennifer Freyd

       from May 3, 2016 to May 19, 2016.

   37. Exhibit 37 is a true and correct copy of a redacted email from Penny Daugherty to Darci

       Heroy dated February 10, 2017.

   38. Exhibit 38 is a true and correct copy of excerpts from the certified transcript of the

       deposition of Sanjay Srivastava taken on June 19, 2018.

Page 4 – DECLARATION OF WHITNEY STARK IN SUPPORT OF PLAINTIFF'S OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 6:17-cv-00448-MC            Document 75       Filed 12/14/18      Page 5 of 7




   39. Exhibit 39 is true and correct copy of excerpts from the certified transcript of the deposition

      of Jody Shipper taken on June 19, 2018.

   40. Exhibit 40 is a true and correct copy of notes taken by the University of Oregon’s

      investigator, Jody Shipper, during a phone call with Ulrich Mayr.

   41. Exhibit 41 is an University of Oregon Faculty Retention Salary Adjustment memorandum

      dated January 30, 2014.

   42. Exhibit 42 is a true and correct copy of an email from Andrew Marcus to Hal Sadofsky

      dated July 8, 2017.

   43. Exhibit 43 is a true and correct copy of a chart reflecting retention negotiations among in the

      Psychology Department from 2007 through 2017.

   44. Exhibit 44 is a true and correct copy of a letter from Andrew Marcus, Brad Shelton and

      Ulrich Mayr to Phil Fisher dated June 2, 2015.

   45. Exhibit 45 is a true and correct copy of a letter from Ulrich Mayr, Andrew Marcus and

      David Conover to Nick Allen dated February 9, 2017.

   46. Exhibit 46 is a true and correct copy of a letter from Ulrich Mayr, Andrew Marcus and

      David Conover to Phil Fisher dated February 28, 2018.

   48. Exhibit 48 is a true and correct copy of an email from Ulrich Mayr to Hal Sadofsky dated

      April 5, 2017.
   49. Exhibit 49 is a true and correct copy of an email and attached letter from Dare Baldwin to

      Ulrich Mayr dated April 4, 2017.

   50. Exhibit 50 is a true and correct copy of an email and its attachments from David Conover to

      Ulrich Mayr and Hal Sadofsky dated January 25, 2017.

   51. Exhibit 51 is a true and correct copy of an email from Ulrich Mayr to Nick Allen dated

      January 30, 2017.

   52. Exhibit 52 is a true and correct copy of an email from Elliot Berkman to Ulrich Mayr and

      Hal Sadofsky dated October 9, 2017.

Page 5 – DECLARATION OF WHITNEY STARK IN SUPPORT OF PLAINTIFF'S OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 6:17-cv-00448-MC            Document 75        Filed 12/14/18      Page 6 of 7




   53. Exhibit 53 is a true and correct copy of excerpts from the certified transcript of the

       deposition of Jennifer Freyd taken on February 14, 2018.

   54. Plaintiff requested all documents related to retention negotiations through discovery in

       requests for production. Plaintiff’s counsel has done a thorough review of the produced

       documents and is unaware of any discussions of equity in any of the correspondence or

       documents produced by Defendants.

   55. Plaintiff requested all salary and retention data for the Psychology Department throughout

       the entire time of Plaintiff’s employment through discovery in requests for production. In

       particular, Plaintiff’s request for production number 5 sought all documents relating to any

       retention or pre-emptive retention salary adjustment requested or granted for a faculty

       member in the Psychology Department at any time since 1992.

       In response to Plaintiff’s request Defendants objected on numerous grounds, including that

       the request was overbroad in time and sought irrelevant information. Through conferral,

       Defendants agreed to produce only information dating back to May 2007. In one email

       explaining their refusal to go back farther, Defendants’ counsel stated to Plaintiff’s counsel:

       “[I]nformation dating back to May 2007 already far exceeds the applicable statute of

       limitations for Plaintiff’s claims, and information dating back to the beginning of Professor

       Freyd’s employment is not encompassed by the legal scope of her claims.”

       ///

       ///

       ///

       ///


Page 6 – DECLARATION OF WHITNEY STARK IN SUPPORT OF PLAINTIFF'S OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
       Case 6:17-cv-00448-MC      Document 75     Filed 12/14/18   Page 7 of 7




      Dated: December 14, 2018



                          ALBIES & STARK

                          By: s/ Whitney Stark
                              Whitney Stark, OSB # 090350
                              whitney@albiesstark.com




Page 7 – DECLARATION OF WHITNEY STARK IN SUPPORT OF PLAINTIFF'S OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
